Citation Nr: 1416804	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type 2 diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right hand, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left hand, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right foot, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left foot, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the Board remanded the matters for further evidentiary development. 

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]

The issue of service connection for hypertension is being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

The Veteran is reasonably shown to have peripheral neuropathy of both hands and both feet which is related by medical evidence to his service-connected diabetes mellitus. 





CONCLUSION OF LAW

Service connection for peripheral neuropathy of both hands and both feet as secondary to the Veteran's service-connected diabetes is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence of a nexus between the two.  

On November 2008 VA examination peripheral neuropathy of both upper and both lower extremities was diagnosed.  The examiner opined that the Veteran's peripheral neuropathy was not related to his service-connected diabetes mellitus based on his reported history.  The Board found the opinion provided on November 2008 examination inadequate (because it was based on an incomplete record, as the examiner apparently did not review private treatment records).  VA treatment records show the Veteran was subsequently assigned a diagnosis of diabetic neuropathy.  Specifically, an October 2009 VA rheumatology consult note shows he was seen for complaint of pain and numbness in his hands, and diabetic peripheral neuropathy was diagnosed.  Such diagnosis of itself establishes a nexus between the Veteran's peripheral neuropathy and his service connected diabetes.  The Board finds no reason to (and will not) question the competence of the Veteran's VA treatment-providers; nothing in the record casts doubt on their expertise.  Further, a March 2012 VA primary care note shows the Veteran complained of pain in his legs.  The treating-physician noted that neuropathy was suspected etiology and indicated that diabetes mellitus was a contributing medical problem.  There is no probative evidence to the contrary (as the opinion on November 2008 examination was found to be inadequate for rating purposes).  Accordingly, the requirements for establishing secondary service connection are met; service connection for peripheral neuropathy of both upper and both lower extremities as secondary to service-connected diabetes is warranted. 


ORDER

Service connection for peripheral neuropathy of both upper and both lower extremities as secondary to service-connected diabetes mellitus is granted.


REMAND

In July 2012, the Board remanded the claim to secure updated VA treatment records (which were secured), previously identified, but outstanding, VA treatment records (which were found to not exist) and private treatment records.  By July 2012 letter the Appeals Management Center asked the Veteran to submit authorizations for release to VA of records from any non-VA provider s who treated his hypertension; he did not respond.  Therefore, it is assumed that there was no such treatment (records of which remain outstanding).  The Veteran was also to be scheduled for a VA examination to determine the etiology of his hypertension.  

Pursuant to the Board's July 2012 remand instructions, the Veteran was scheduled for an examination in January 2013.  A VA appointment list indicates the Veteran cancelled the appointment and did not reschedule.  In March 2013 he was mailed a letter that requested him to advise VA of his availability; he did not respond.  

The Board observes that the medical nexus opinion that was to be secured on remand appears capable of being offered based solely on review of the record (i.e., without the Veteran being examined).  Consequently, complete development on remand should have included a follow-up request for such nexus opinion.  Accordingly, further development is needed.  

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran's record to be forwarded to a cardiologist for review and an opinion that responds to the following:

Based on the factual evidence of record, what is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least likely as not (a 50% or better probability) that it is either directly related to his service; or was either caused or aggravated by his diabetes mellitus?  If the hypertension is found to not have been caused, but to have been aggravated by the diabetes mellitus, please identify, to the extent possible, the degree of impairment that is due to such aggravation. 

If it is determined that the hypertension is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The consulting physician must explain the rationale for all opinions.  

2. The AOJ should then review the record and readjudicate the claim of service connection for hypertension.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


